DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data acquisition module”, determination module”, “power instruction determination module” and “power control instruction output module” in claim 11.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation  “data acquisition module”, determination module”, “power instruction determination module” and “power control instruction output module” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because Specification paragraph 0084-0085 discloses those terms but it’s not clear to the 
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 13 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to “a computer readable medium”. The specification is silent regarding the meaning of this term. Thus, applying the broadest reasonable interpretation in light of the specification and taking into account the meaning of the words in their ordinary usage as they would be understood by one of the ordinary skill in the art (MPEP 2111), the claim as a whole covers both transitory and non-transitory media. A transitory medium does not fall into any of the four categories of invention (process, machine, manufacture, or composition of matter).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kai et al. CN 105449701 (hereinafter “Kai”).


(paragraph 0002 “frequency modulation characteristics of the wind power system”), comprising: acquiring, in real time, operation state data of the wind farm and operation state data of a grid-connection point (paragraph 0004 “Monitor the grid frequency and the state of charge of the energy storage system in real time of wind farm at grid connection point”); determining, according to the operation state data of the wind farm and the operation state data of the grid-connection point, whether a state of the grid-connection point satisfies a condition for secondary frequency modulation (paragraph 0011-0015 “monitor the grid frequency and the state of charge of the energy storage system in real time. If the grid frequency deviation does not exceed the maximum frequency deviation, the grid frequency and the state of charge value of the energy storage system are cyclically monitored; [0012] -Secondary frequency control module, used to determine that the energy storage system participates in the primary frequency control of the grid according to the deviation direction of the grid frequency deviation”); determining limiting power for instruction, based on pre-acquired theoretical power of the wind farm (paragraph 0055-0062 “state of charge at time t of energy storage, S0C max is the maximum state of charge allowed for energy storage, and S0C min is the allowable charge for energy storage” and paragraph 0064, 0084, 0096 parameters are related to the system in the equations), set power for automatic generation control, and backup active power reserved for primary frequency modulation, in a case that it is determined that the state of the grid-connection point satisfies the condition for the secondary frequency modulation (paragraph 0103-0106 “second frequency modulation active power control command according to the virtual inertia response, the primary variable droop control power adjustment value and the secondary frequency modulation command”); and generating and transmitting an instruction for controlling active power of a wind turbine of the wind farm based on the limiting power for instruction (paragraph 0018 “adjustment of the active power output of the energy storage system; after the preset delay time, the dispatcher starts the second frequency modulation and determines the second frequency modulation command; according to the virtual inertia response, a variable droop control power adjustment value And the second frequency modulation command, determine the second frequency modulation active power control command” and paragraph 0102-0106).

As to claim 2,  Kai teaches wherein: determining that the limiting power for instruction is equal to the set power for automatic generation control, in a case that a difference between the theoretical power and the set power for automatic generation control is greater than or equal to the backup active power (paragraph 0103-0106 “second frequency modulation active power control command according to the virtual inertia response, the primary variable droop control power adjustment value and the secondary frequency modulation command”); and determining that the limiting power for instruction is equal to a difference between the theoretical power and the backup active power, in a case that a difference between the theoretical power and the set power for automatic generation control is less than the backup active power (paragraph 0102-0106 “frequency modulation command of the generator set that shares the frequency modulation task of the energy storage unit is determined, and the calculation”).

As to claim 3, Kai teaches further comprising: determining, based on the operation state data of the grid-connection point, measured active power outputted by the wind farm (paragraph 0060-0061 “adjusts the active power output of the energy storage system according to the frequency deviation and droop characteristics of the power grid” and paragraph 0016, 0071); determining whether a power difference between the limiting power for instruction and the measured active power is greater than zero, in a case that the power difference is not within a preset dead band (paragraph 0066-0071 “control dead zone or maximum frequency deviation, min is the smaller value operation”); determining whether a startup condition is satisfied, in a case that it is determined that the power difference is greater than zero (paragraph 0071-0075 “primary frequency modulation active power control command is determined” and paragraph 0013); determining a wind turbine to be started and a startup capacity, in a case that it is determined that the startup condition is satisfied (paragraph 0013 “satisfied once Frequency modulation start conditions, then start virtual inertia response and one-time variable droop control, determine the virtual inertia response of the energy storage system and one-time variable droop control power adjustment value; determine once according to the virtual inertia response and one-time variable droop control power adjustment value Frequency modulation active power control command” and paragraph 0071-0075); allocating active power for instruction to each wind turbine that is started, according to a first (paragraph 0071-0077 “dispatching terminal will detect the grid frequency and tie-line power fluctuations in real time, after about 20s (preset delay time) after the frequency changes, The dispatcher starts to start the second frequency modulation and ends after a few minutes”).

As to claim 4, Kai teaches wherein the startup condition comprises: a wind turbine in a shutdown state is in a condition for standby, and the power difference is greater than backup power of the wind turbine in the shutdown state (paragraph 0094-0096 “adjustment of the system will not continue. At this time, if the output of other generators cannot be quickly adjusted, the system frequency will be affected. The occurrence of power shortage causes a secondary drop (under frequency) or increase (over frequency)”); and wherein: determining the wind turbine to be started comprises: setting, for each wind turbine, a startup priority based on a state coefficient; and/or determining the start capacity comprises: determining the backup power of each the wind turbines to be started, wherein the backup power is not lower than the backup active power (paragraph 0094-0098 “relationship between the climbing rate and the participation factor PF/ of the specified generator set is determined. For generating sets that participate in the sharing of energy storage frequency modulation commands, the additional secondary frequency modulation commands”).

As to claim 5, Kai teaches wherein allocating the active power for instruction to each wind turbine that is started comprises: allocating theoretical power of a non-faulty 

As to claim 6,  Kai teaches wherein: determining whether a cutoff condition is met, in a case that it is determined that the power difference is less than or equal to zero; determining a wind turbine to be cut off and a cutoff capacity, in a case that it is determined that the cutoff condition is satisfied; allocating the active power for instruction to each wind turbine that is remained after cutting off, according to the first active power allocation strategy that is based on the limiting power for instruction, after cutting off the wind turbine to be cut off (paragraph 0094-0098 “if the output of other generators cannot be quickly adjusted, the system frequency will be affected. The 

As to claim 7, Kai teaches wherein the cutoff condition comprises: the difference between the theoretical power and the set power for automatic generation control is greater than preset redundant active power; and wherein: determining the wind turbine to be cut off comprises: setting, for each wind turbine, a shutdown priority based on a state coefficient (0090-0096 “generators cannot be quickly adjusted, the system frequency will be affected. The occurrence of power shortage causes a secondary drop (under frequency) or increase (over frequency). On the other hand, AGC is a long-term dynamic frequency adjustment”); and/or determining the cutoff capacity comprises: determining backup power of each wind turbines that are remained in case of shutting down each of the wind turbine to be shut down, and determining cutoff maximum residual power of all the wind turbines that are remained based on the theoretical power of the wind farm, the limiting power for instruction, and a preset redundancy active power (paragraph 0094-0098 “control idea is based on the traditional feedforward control method, which enables other FM units to reasonably arrange the output as early as possible in the later stage of the energy storage device AGC response, to compensate for the active output or active absorption that is reduced due to the inertial suspension of the energy storage”).

(paragraph 0090-0096 “if the output of other generators cannot be quickly adjusted, the system frequency will be affected. The occurrence of power shortage causes a secondary drop (under frequency) or increase (over frequency). On the other hand, AGC is a long-term dynamic frequency adjustment, and the final increase or decrease of load needs to be shared by other generator sets. Therefore, the present invention transmits the real-time power generated by the control of the energy storage unit to other designated generators (thermal power or hydropower) at the same time, and also refers to the calculation formula of the participation factor, according to the designated generator (generator set that shares the frequency modulation task of the energy storage unit) The relationship between the climbing rate and the participation factor PF/ of the specified generator set is determined”).



As to claim 10, Kai teaches further comprising: entering a fault handling mode according to a requirement of a power grid, and allocating active power for instruction to each wind turbine that enters the fault handling mode according to a second active power allocation strategy, in a case that it is determined that the state of the grid-connection point does not satisfy the condition for the secondary frequency modulation (paragraph 0119-0120 “effectively avoid the low-frequency load shedding protection action, and eliminate the frequency oscillation during the recovery process, and accelerate the recovery of the system frequency. It can be seen that the energy storage frequency modulation effect under unit capacity is significantly better than that of traditional firepower units”).



As to claim 12, is related to method claim 1 with similar limitations also rejected by same rational.  

As to claim 13, is related to method claim 1 with similar limitations also rejected by same rational.  

As to claim 14, Kai teaches further comprising: determining, based on the operation state data of the grid-connection point, measured active power outputted by the wind farm (paragraph 0004 “Monitor the grid frequency and the state of charge of the energy storage system in real time of wind farm at grid connection point”); determining whether a power difference between the limiting power for instruction and the measured active power is greater than zero, in a case that the power difference is not within a preset dead band; determining whether a startup condition is satisfied, in a case that it is determined that the power difference is greater than zero (paragraph 0071-0075 “primary frequency modulation active power control command is determined” and paragraph 0013); determining a wind turbine to be started and a startup capacity, in a case that it is determined that the startup condition is satisfied (paragraph 0013 “satisfied once Frequency modulation start conditions, then start virtual inertia response and one-time variable droop control, determine the virtual inertia response of the energy storage system and one-time variable droop control power adjustment value; determine once according to the virtual inertia response and one-time variable droop control power adjustment value Frequency modulation active power control command” and paragraph 0071-0075); allocating active power for instruction to each wind turbine that is started, according to a first active power allocation strategy that is based on the limiting power for instruction, after starting the wind turbine to be started (paragraph 0103-0106 “second frequency modulation active power control command according to the virtual inertia response, the primary variable droop control power adjustment value and the secondary frequency modulation command”).

As to claim 15, Kai teaches wherein: the operation state data of the wind farm comprises communication state data of a communication line of the wind farm and operation state data of each wind turbine; the operation state data of the grid-connection point comprises voltage, current and/or frequency of the grid-connection point (paragraph 0004 “grid frequency deviation does not exceed the maximum frequency deviation, the grid frequency and the state of charge of the energy storage system will be monitored cyclically; if the grid frequency deviation exceeds the maximum frequency deviation, Then according to the deviation direction of the grid frequency deviation and the state of charge of the energy storage system, it is determined that the energy storage system participates in the primary frequency control of the grid”).

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

The prior art made of record and listed on the attached PTO Form 892 but not relied upon is considered pertinent to applicant's disclosure.
CN106953363 paragraph 0006-0016, 0027-0031, 0041-0046 and 0067-0069 teaches independent claim. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ZIAUL KARIM/Primary Examiner, Art Unit 2119